CRAIN, J.,
dissenting.
h Louisiana courts are limited in their subject matter jurisdiction to justiciable controversies, and are not empowered to render advisory opinions. See Cat’s Meow, Inc. v. City of New Orleans, through the Department of Finance, 98-0601 (La.10/20/98), 720 So.2d 1186, 1193. A “justiciable controversy” is one presenting an existing actual and substantial dispute involving the legal relations of parties who have real adverse interests and upon whom the judgment of the court may effectively operate through a decree of conclusive character. Tobin v. Jindal, 11-0888 (La.App. 1 Cir. 2/10/12), 91 So.3d 317, 321, In this case, plaintiff seeks to have certain sections of an emergency rule issued by the Commissioner of Insurance declared unconstitutional. However, it is undisputed that the emergency rule is no longer in effect, and plaintiff has not alleged that any of its members were adversely affected by the emergency rule. Therefore, it appears that plaintiff is seeking an advisory opinion regarding the authority of the governor to delegate powers to the Commissioner of Insurance, and the scope of that authority, which might have effect in future emergency situations. Accordingly, I would vacate the trial court’s judgment for lack of jurisdiction and dismiss the appeal.